Name: EFTA SURVEILLANCE AUTHORITY DECISION No 220/96/COL of 4 December 1996 amending Decision No 71/94/COL concerning the status of Norway with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia
 Type: Decision
 Subject Matter: nan
 Date Published: 1997-03-20

 Avis juridique important|E1996C0220EFTA SURVEILLANCE AUTHORITY DECISION No 220/96/COL of 4 December 1996 amending Decision No 71/94/COL concerning the status of Norway with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia Official Journal L 078 , 20/03/1997 P. 0032 - 0033EFTA SURVEILLANCE AUTHORITY DECISION No 220/96/COL of 4 December 1996 amending Decision No 71/94/COL concerning the status of Norway with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 5 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the animal health conditions governing the placing on the market of aquaculture animals and products (Council Directive 91/67/EEC), and in particular Article 5 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Norway, by Decision of the EFTA Surveillance Authority No 71/94/COL (1) was recognized as approved continental zone and coastal zone for fish with regard to infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS);Whereas Norway, on 18 March 1996, has established a buffer zone towards the Russian border with regard to IHN and VHS;Whereas Norway has requested Decision No 71/94/COL to be amended so as to take account of the buffer zone along the Russian border;Whereas, accordingly, as far as IHN and VHS are concerned, the Norwegian status as an approved continental and coastal zone should be limited to Norway with the exemption of the buffer zone;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Point 1 of EFTA Surveillance Authority Decision No 71/94/COL concerning the status of Norway with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia is hereby replaced by the following:'1. Norway, with the exemption of the Norwegian part of the catchment areas of Grense Jakobselv and Pasvik river and the rivers in between and the associated coastal region, is recognized as approved continental zone and as approved coastal zone for fish with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia.`2. This Decision shall enter into force on 9 December 1996.3. This Decision is addressed to the EFTA States.4. This Decision shall be authentic in the English language.Done at Brussels, 4 December 1996.For the EFTA Surveillance AuthorityBjÃ ¶rn FRIÃ FINNSSONCollege Member(1) OJ No L 247, 22. 9. 1994, p. 45.